Citation Nr: 9927033	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right fifth metatarsal, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1995 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for a fracture of the right fifth 
metatarsal.


FINDINGS OF FACT

The veteran's service connected residual fracture of the 
right fifth metatarsal are painful weightbearing; marked 
tenderness to palpation of the toe; pain on range of motion 
of the toe; and a slight limp on walking, resulting in 
moderate right foot disability.

 
CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
fracture of the right fifth metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a Diagnostic 
Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the appellant's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991); that is, she has presented 
a claim that is plausible.  See Proscelle v. Derwinski,  2 
Vet.App. 629 (1992).  He has not alleged any records of 
probative value that may be obtained, and which have not 
already been associated with the claims file, are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a)(West 1991), is satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1998).

Painful motion is also a factor of disability.  38 C.F.R. § 
4.40.  The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records reveal that the veteran was diagnosed 
with a fracture, simple, complete, transverse, impacted, head 
of the right fifth metatarsal in December 1943.  He was 
treated with a cast and returned to duty.  His separation 
examination of November 1945 revealed normal feet.

An X-ray taken in March 1949 revealed no evidence of old 
fracture of the fifth metatarsal of the right foot.  

By rating decision of March 1949, service connection was 
granted for fracture, right fifth metatarsal and a 
noncompensable evaluation was assigned by the RO.  

On VA examination in November 1983 the veteran walked stiffly 
and limped on the right side due to callus under the right 
fifth metatarsal.  He was able to walk on his heels and toes.  
Sparse hair and a tender callus under the right fifth 
metatarsal head, were noted.  The diagnosis rendered was 
fractured right metatarsal with painful weight bearing 
callosity under the right fifth metatarsal. 

By rating decision of December 1983, the RO increased its 
evaluation of the right foot disability to 10 percent 
disabling under DC 5284.

An undated private handwritten doctor's note received at the 
RO in December 1985 noted the veteran to be disabled due to 
repeated infection in the right great toe, with history of 
diabetes, hypertension and gouty arthritis, in addition to 
right foot fracture in 1943.  

A private physician's note dated in February 1992 described 
pain and impairment due to the veteran's right foot and a 
history of his having bunions, chronic pain, and flat feet.  
He had been unable to pursue work operating heavy equipment 
because of foot pain.  On examination, he had a minimal 
bunion on the right fifth digit that was very tender, 
prominent, and resisted range of motion due to pain.  

On VA examination in April 1992 the veteran walked 
laboriously, somewhat bent over, and favored the right foot 
at times and at other times favored the right knee.  The 
right great toe had a 20 degree hallux valgus and only 15 
degrees in the metatarsophalangeal (MTP) joint and 10 degrees 
in the interphalangeal (IP) joint, but the feet and ankles 
both had moderate edema masking pulses and sensation.  He 
referred to the little toe as being the sore one from the old 
fracture, but the examiner did not identify a significant 
fracture deformity.  He didn't have the appearance of acute 
gout on the day of the examination.  The pertinent diagnoses 
rendered included history of fracture of the right foot 
inservice, with findings of degenerative joint disease (DJD) 
of the right foot and history of gout with apparent medical 
control.  X-ray of the right foot in April 1992 revealed 
minimal hallux valgus deformity, with no other significant 
abnormality identified.  

On VA examination in August 1993 the veteran complained of 
painful weight bearing and a callosity under the right fifth 
metatarsal.  He took medication for gout and the last 
significant flare up of gout was three to four years earlier.  
He also complained of burning sensation in both feet, and was 
noted to have a diabetes mellitus.  On physical examination, 
he walked with a satisfactory gait pattern with a trace limp 
on the right.  On examination, he had two to three plus 
bilateral pitting edema.  He was noted to have mild bunion 
formation over the great toe metacarpal phalangeal (MP) 
joint.  He had tenderness to palpation of the MP joint of the 
right fifth toe, but had full range of motion present in the 
toe.  He was able to perform fair heel-toe walk, but was able 
to squat less than 1/2 way down and rise again.  The impression 
rendered was healed fracture of the right fifth metatarsal, 
history of gouty arthritis, and diabetes mellitus.  The X-
rays from August 1993 showed no change from June 1993, 
degenerative changes, and questionable small erosion on the 
first distal phalanx.

A private treatment note from December 1994 summarized 
complaints of pain, tenderness, and soreness in the right 
foot all stemming from edema, swelling, bunion, chronic skin 
changes, gout, and degenerative osteoarthritis.  

On VA examination in March 1998, when the claim file was 
reviewed, it was noted that the veteran's weightbearing has 
remained painful over the years.  On physical examination, he 
moved about with a slight limp and had marked tenderness to 
palpation of the right fifth toe MP joint.  He had pain on 
attempts to move the toe through a range of motion.  There 
was no evidence of plantar "calculus" formation at this 
time.  He also had severe bilateral pitting edema and fungal 
infection of the nails.  The impression rendered was 
residuals of old healed right 5th metatarsal fracture.  X-
rays from March 1998 showed moderate hallux valgus of the 
great toe; degenerative changes at the first MP joint; slight 
soft tissue swelling in the dorsal aspect of the foot and no 
fracture or dislocation noted.  X rays from April 1998 also 
noted early changes of degenerative arthritis on the first MP 
joint bilaterally and hallux valgus deformity on the great 
toe noted bilaterally, with no other significant 
abnormalities noted.  

A June 1998 cold injury examination of the feet stated that 
soft tissue swelling, as well fungal infection and atrophy of 
the toes were residuals of cold injury, but also said that 
some atrophy of the toes could be secondary to diabetes.  

The RO has evaluated the veteran's foot disability as 10 
percent disabling under 38 C.F.R. Part 4, Diagnostic Code 
(DC) 5284.  A 10 percent rating can be assigned for moderate 
residuals of a foot injury of each foot.  For moderately 
severe residuals a 20 percent evaluation is assignable.  For 
severe residuals, a 30 percent evaluation is assignable.  For 
actual loss of the use of the foot, a 40 percent evaluation 
is assignable.

Upon review of the evidence, the Board finds that an 
increased evaluation for the veteran's service connected 
fracture of the right fifth metatarsal is not warranted.  
There is no evidence showing the veteran to have more than 
moderate right foot disability due to this old injury, which 
is shown to be healed on X-ray, although with some callus 
formation, and with pain on attempts to move the toe through 
a range of motion, the evidence over the years reveals the 
veteran to have disability of the right foot stemming from 
problems with the right great toe, including hallux valgus, 
and to have a history of gout and diabetes.  Thus, the 
evidence indicates that some of the right foot disability is 
due to nonservice connected pathology.  However, even 
assuming all the right foot symptomatology is solely 
attributable to the service connected fracture of the right 
fifth metatarsal, the medical evidence has revealed his 
service connected right foot disability to be no more than 
moderately disabling.  While he complained that weightbearing 
has remained painful over the years, on physical examination, 
he moved about with only a slight limp during the most recent 
VA examination.

As there is no evidence indicating that the veteran's service 
connected right fifth metatarsal fracture resulted in 
malunion or nonunion of the metatarsal bones, there is no 
need to consider DC 5283.  To the extent that the veteran is 
already receiving a 10 percent evaluation, there is also no 
need to consider DC 5280 for hallux valgus, as 10 percent is 
the maximum evaluation for unilateral hallux valgus.   

In summary, the Board finds that the record through the most 
recent VA examination demonstrates that the right foot 
symptomatology results in no more than moderate disability of 
the foot.  Thus an increased evaluation is not warranted 
under DC 5284.   

The Board also has considered the decision reached in DeLuca, 
supra.  However, even considering DeLuca, supra, there is no 
evidence that the veteran's right foot functional loss due to 
pain, weakness, instability or fatigability is more than a 
moderate functional loss, according to the medical evidence 
associated with the claims file.

In reaching this decision, the Board has considered the 
doctrine of according the veteran the benefit of the doubt, 
but the Board does not find that the record provides an 
approximate balance of negative and positive evidence with 
respect to the veteran's claim.


ORDER

The claim for an increased rating for residuals of a fracture 
of the right fifth metatarsal is denied.


REMAND

The Board notes that in a rating decision of September 1998, 
service connection for residuals of cold injury to the 
bilateral lower extremities was granted with an evaluation of 
a single10 percent rating assigned from July 16, 1997 until 
January 11, 1998 but separate 10 percent ratings being 
assigned for cold injury of each lower extremity from January 
12, 1998.  Also, service connection for gout and for 
arthritis was denied.  

Documents in September and October 1998 were filed expressing 
disagreement with these above-mentioned issues, which meets 
the criteria for a notice of disagreement (NOD) under 
38 C.F.R. § 20.201 (1998).  It does not appear, however, that 
the RO issued a statement of the case (SOC) with respect to 
these issues. 

The RO's failure to issue an SOC regarding the foregoing 
matters created a procedural defect which requires a remand 
under 38 C.F.R. § 19.9 (1998).  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective Oct. 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey, supra; see also Archbold, 9 Vet. App. 124, 130 
(1996) (Pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), an NOD 
initiates appellate review in the VA adjudication process and 
the appellate review is completed by the filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA); VAOGCPREC 16-92 (July 24, 1992)).  Under such 
circumstances, however, the appeal will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
supra.  

In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

The veteran should be issued a SOC on the 
issues of entitlement to service 
connection for gout and arthritis, and of 
entitlement to increased evaluations for 
service connected residuals of cold 
injuries of the right and left lower 
extremities.  As these claims have 
remained open and pending since the 
September 1998 rating decision, the SOC 
should discuss all the evidence generated 
since the initial claims were filed.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claims reviewed by the Board.

The appeal as these claims for service connection for gout 
and arthritis and for increased evaluations for residuals of 
cold injury to the right and left lower extremities will be 
returned to the Board following the issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  The purpose of this REMAND is to afford the veteran 
due process of law.  No inference should be drawn regarding 
the merits of the claim, and no action is required of the 
veteran until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals






